PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/267,332
Filing Date: 16 Sep 2016
Appellant(s): MUELLER et al.



__________________
James O. Zigouris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 27, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action (Final Rejection) dated February 25, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 7-9, 12, 13, and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,084,503 issued to Iacoviello in view of US 2015/0057405 issued to Zecha et al. and US 6,245,851 issued to Petrocelli et al., as set forth in section 9 of the Final Rejection.
Iacoviello discloses a carpet backing composition comprising a vinyl acetate-ethylene copolymer (VAE) emulsion of an aqueous (i.e., contains water) dispersion of a copolymer containing 65-90 wt.% vinyl acetate and 10-35 wt.% ethylene, on a monomer basis, polymerized in the presence of a stabilizing system (abstract and col. 3, lines 39-41).  The stabilizing system consists essentially of (a) an 86 to 90 mole % partially hydrolyzed polyvinyl alcohol (PVOH), (b) a 98 to 99+ mole % fully hydrolyzed polyvinyl alcohol, and (c) a nonionic polyalkoxylated surfactant (abstract). The VAE emulsion is suitable for carpet applications as a precoat adhesive (i.e., primary coating layer) on the underside of the tufted pile fiber primary substrate (col. 7, lines 27-35).  The carpet backing composition includes 300-1000 parts by weight of filler per 100 parts of the copolymer (abstract), which calculates to a filler to dry 
Thus, Iacoviello teaches the invention of claims 1, 7-9, 13, and 19-21 with the exceptions (a) the weight average particle size, dw, is at least 200 nm, preferably 200-1500 nm,  (b) the ethylene oxide derivatives of long chain fatty alcohols is an ether derivative with an EO degree of 4-40, (c) a Höppler viscosity of less than 10 mPa-s for the first PVOH component and preferably a Höppler viscosity of 2-60 mPa-s for a second PVOH component, and (d) a water retention value of the coating composition of greater than 150 g/m2.
Regarding exception (a), while Iacoviello is silent with respect to particle size, the dispersion necessarily possesses a weight average particle size.  Due to the reference’s silence, it is reasonable to presume said particle size is not critical to the invention and one can look to the prior art for guidance on optimizing said particle size.  For example, Zecha teaches similar VAE dispersions wherein the weight average particle size of can be controlled by adjusting the amount of protective colloid (i.e., PVOH) per liter of water in the initial charge, wherein particle sizes of greater than 200 nm can be achieved with concentrations of 55 g PVOH per L of water or less (sections [0039]-[0050]).  Thus, it would have been obvious to one of ordinary skill in the art 
Regarding exception (b), Iacoviello teaches the nonionic surfactant may be an ethylene oxide derivative of long chain fatty alcohol, but fails to explicitly teach said derivative is an ether derivative with an EO degree of 4-40.  As such, one would look to the prior art for such details of the nonionic surfactant.  For example, Zecha teaches suitable nonionic emulsifiers include alkyl polyglycol ethers or alkylaryl polyglycol ethers having 8-40 ethylene oxide units (section [0102]).  Hence, it would have been obvious to select a specific ether derivative having 8-40 ethylene oxide units, as taught by Zecha, for the general ethylene oxide derivative surfactant of Iacoviello.  Such a selection would have yielded predictable results to the skilled artisan of providing a suitable nonionic surfactant for stabilization of the copolymer dispersion of Iacoviello.  
Regarding exception (c), which limits the Höppler viscosity of the PVOH components, Iacoviello is silent with respect to said viscosities.  As such, one can presume that said viscosity is not necessarily critical to the invention and one may look to the prior art for guidance on selecting appropriate viscosities for said PVOH components.  For example, Zecha teaches preferred PVOH components include partially hydrolyzed PVOH having a degree of hydrolysis of 80-96 mol % and a Höppler viscosity of 1-30 mPas and fully hydrolyzed PVOH having a degree of hydrolysis of 96.1-99.9 mol % (sections [0095]-[0096]).  Additionally, Petrocelli teaches a VAE emulsion stabilized with PVOH (abstract).  In one embodiment, the stabilizer comprises a blend of Airvol 203 (PVOH having a degree of hydrolysis of 87.0-89.0 mol % and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed Höppler viscosities of the partially and fully hydrolyzed PVOH compounds, as taught by Zecha and Petrocelli, for the Iacoviello PVOH compounds.  All the claimed features of the PVOH were known in the prior art and one skilled in the art could have selected the claimed viscosities, wherein said selection would have yielded predictable results to one of ordinary skill in the art. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (c) is rejected as being obvious over the cited prior art. 
Regarding exception (d), while Iacoviello fails to explicitly teach the property of water retention, it is reasonable to presume that said property would obviously be met by the invention of Iacoviello having the modified particle size and nonionic surfactant as taught by Zecha and the Höppler viscosity of the PVOH components as taught by Zecha and Petrocelli.  Support for said presumption is found in the use of similar materials used to produce a like carpet coating composition and carpet product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, exception (d) and claims 1, 7-9, 13, and 19-21 stand rejected as being obvious over the cited prior art.  
.  
Claims 11 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,084,503 issued to Iacoviello in view of US 2015/0057405 issued to Zecha et al. and US 6,245,851 issued to Petrocelli et al., as applied to claims 1 and 13 above, and in further view of US 2013/0177733 issued to Müller et al. as set forth in section 10 of the Final Rejection.
Regarding claims 11 and 22, which limit the particle size of the calcium carbonate filler to 90 microns or less, Iacoviello is silent with respect to filler size.  As such, one can presume that said particle size is not necessarily critical to the invention and one may look to the prior art for guidance on selecting appropriate filler particle size.  For example, Müller teaches a VAE . 


(2) Response to Argument
Appellant asserts the prior art rejection of the claims should be reversed because “the Examiner fails to address several of the claimed features,” namely, the features of (a) the monomer mixture comprising vinyl acetate and from 6-20 pphm of ethylene, (b) the stabilizing system comprising (i) 1-4 pphm of an emulsifier and (ii) 0.5-4 pphm of at least one first PVOH (Brief, last paragraph of page 5 and page 8, 3rd paragraph).  The examiner respectfully disagrees.
Specifically, appellant’s limitation of a monomer mixture comprising vinyl acetate and from 6-20 pphm (parts per hundred total monomer) is met by Iacoviello’s teaching of a copolymer containing 65-90 wt.% vinyl acetate and 10-35 wt.% ethylene, on a monomer basis, in that appellant’s pphm is equivalent to Iacoviello’s percent weight based upon the total monomer.  Appellant’s limitation to 1-4 pphm of an emulsifier is met by Iacoviello’s teaching of 1-3 wt.% based on vinyl acetate monomer of a nonionic surfactant.  For illustration, Iacoviello’s 
Appellant asserts Iacoviello does not teach or suggest 6-20 pphm of ethylene, 104 pphm of emulsifier, and 0.5-4 pphm of at least a first PVOH and argues the closest the reference teaches is ppm (parts per million) with respect to grit particle of the emulsion (col. 10, line 8) (Brief, page 6, 1st paragraph and paragraph spanning pages 8-9).  It is true the Iacoviello reference does not cite the units “pphm.”  However, as one of ordinary skill in the art readily understands, parts per hundred monomer is another way of stating the percentage of a component based upon the total monomer amount.  In other words, parts per hundred monomer (pphm) is equivalent to wt.% on a monomer basis.
Appellant asserts the Examiner took Official Notice in the Advisory Action of May 1, 2020, with the statement “parts per hundred monomer is equivalent to weight percentage of a monomer” (Brief, page 6, 3rd paragraph and page 9, 1st paragraph).  Appellant notes Official Notice should only be taken where the facts are well-known or to be common knowledge in the st paragraph).
In response, appellant is incorrect in arguing that Official Notice was taken.  No such notice was officially taken.  The statement of fact that “pphm is equivalent to weight percentage based on monomer amount” is based upon the direct teachings of Iacoviello and a basic understanding of the mathematics of percentages.  Specifically, appellant’s specification defines pphm as parts per hundred parts by weight of the total monomers (section [0015]).  Iacoviello teaches the vinyl acetate content is 65-90 wt.% and the ethylene content is 10-35 wt.%, on a monomer basis (col. 3, lines 39-41).  Since the definition of “percent” is an amount in each one hundred or mathematically, 1 part per every 100 parts (i.e., 1/100 = 0.01 = 1%), Iacoviello’s weight percentages can be written mathematically as follows:

   	 (65-90 wt. parts vinyl acetate) + (10-35 wt. parts ethylene)   =  (100 wt. parts vinyl acetate and ethylene)
     (100 wt. parts total monomer) 			        (100 wt. parts total monomer)



Appellant’s limitation of a monomer mixture comprising vinyl acetate and 6-20 pphm (parts per hundred parts by weight of the total monomers) of ethylene can be written mathematically as follows:
(x parts by wt. vinyl acetate) + (6-20 parts by wt. ethylene)   =  (100 parts by wt. vinyl acetate and ethylene)
(100 parts by wt. total monomer)			       (100 parts by wt. total monomer)


As one can readily see, Iacoviello’s weight percent on a monomer basis is mathematically equivalent to appellant’s pphm.  Since Iacoviello’s 10-35 wt.% ethylene content overlaps appellant’s claimed range of 6-20 pphm, the reference clearly teaches the claimed limitation.  
With respect to the secondary references Zecha and Petrocelli references, appellant does not present arguments with respect to the obviousness of the combination of references as applied in the above prior art rejection.  Rather, appellant merely states Zecha and Petrocelli do not cure the deficiency of Iacoviello with respect to the claimed features of 6-20 pphm ethylene, 1-4 pphm of emulsifier, and 0-5-4 pphm of at least a first PVOH (Brief, page 7, 1st paragraph and page 9, 2nd paragraph).  This argument is also unpersuasive since, as set forth above, the Iacoviello reference is not deficient in teaching said claimed features.  
Appellant presents no new arguments with respect to the dependent claims, relying on the traversal of independent claims 1 and 13 (Brief, page 7, 3rd paragraph – page 8, 1st paragraph and page 9, 4th paragraph – page 11, 1st paragraph).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700       

                                                                                                                                                                                                 /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an